Citation Nr: 1806192	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-08 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1965 to September 1967, with service in the Republic of Vietnam.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2010 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada. 
 
This case was previously before the Board in August 2015. At that time, the Board remanded the claim for further development. This included the Veteran's claim for an earlier effective date related to his left foot drop and entitlement to special monthly compensation (SMC) for such. In a September 2017 rating decision, the RO granted an earlier effective date for left foot drop and subsequent entitlement to SMC. Entitlement was granted to the Veteran's date of claim and as such, represents a full grant of the benefit sought. The Board has limited its consideration accordingly.


REMAND

The Board finds that additional development is needed before the Veteran's claim for entitlement to an increased rating for a back disability are decided. 

A VA examination of the Veteran's back was last conducted in May 2016. VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).

The Board has reviewed the May 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia. 
Specifically, the May 2016 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion. Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  
 
2. The, schedule the Veteran for a VA examination to determine the current severity of his back disability. All indicated tests and studies must be performed. The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups. The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the issue on appeal. If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow for appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

